DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 03/08/2021.
Response to Arguments
Applicant’s arguments with respect to claim 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that the applied references fail to disclose that “each pressure sensitive element is configured to detect pressure applied to the other surface of the flexible wiring substrate at its attachment position through the flexible wiring substrate, and transmit detected signals to the wirings of the flexible wiring substrate.” The examiner respectfully disagrees. However, in view of the current amendments, the examiner respectfully submits that Muroyama teaches that the deformation of the exterior sheet layer 210 is transmitted to the force detection sheet layer portion 230 through the intermediary layer portion 220, such that the integrated circuit 452 performs signal processing on sensor signals supplied from the sensor structure portion 410, and outputs data signals from external terminals 453 lead out to the back surface of the semiconductor substrate. Furthermore, the sheet layer portion 200 would comprise electrical terminals or connections at least in the force detection sheet layer portion 230 in order for the external terminals 453 to output the signals to the A/D converter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muroyama et al. (U.S. Pat. No. 8,613,231) (hereafter Muroyama) in view of Tanaka et al. (U.S. Pat. No. 8,823,114) (hereafter Tanaka).
Regarding claim 1, Muroyama teaches a pressure sensor device comprising: 

a plurality of pressure-sensitive elements (i.e., detection sensor device 400) (see Fig. 1 and 5) each: 
having a semiconductor integrated circuit integrated therein (i.e., integrated circuit 452) (see Fig. 5); and 
being attached to one surface of the flexible wiring substrate at an attachment position (i.e., the normal stress detection sensor units 300 are disposed immediately below the force detection protrusions) (see Fig. 1) and electrically connected to the wirings of the flexible wiring substrate (i.e., the second electrode 440 is connected to a redistribution layer 451 of the semiconductor substrate 450 through a via hole 461 formed in the adhesion layer 460. The redistribution layer 451 is electrically coupled to the external terminals 453) (see Fig. 5), 
wherein each pressure sensitive element is configured to detect pressure applied to the other surface of the flexible wiring substrate at its attachment position through the flexible wiring substrate (i.e., the deformation of the exterior sheet layer 210 is transmitted to the force detection sheet layer portion 230 through the intermediary layer portion 220, with the result that the force detection sheet layer portion 230 is deformed to be depressed) (see Fig. 7), and 
transmit detected signals to the wirings of the flexible wiring substrate (i.e., the integrated circuit 452 performs signal processing on sensor signals supplied from the sensor structure portion 410, and outputs data signals from external terminals 453 lead out to the back surface of the semiconductor substrate, wherein each of the stationary electrodes are provided 
It may be construed that Muroyama does not directly or explicitly teach that the flexible wiring substrate having wirings, wherein each pressure sensitive element is configured to transmit detected signals to the wirings of the flexible wiring substrate. However, Tanaka teaches that the flexible wiring substrate (i.e., bus 110) (see Fig. 2) having wirings (i.e., lines 112, 112, 113, 113) (see Fig. 2), wherein each pressure sensitive element is configured to transmit detected signals to the wirings of the flexible wiring substrate (i.e., on the back surface of the sensor device 200, four external terminals 241-244 corresponding to four wiring lines 112 and 113 of the bus 110 are mounted thereon, for connecting the sensor devices 200 to information consolidation device 140 through an information relay device 120 and a line concentration device 130) (see Fig. 2 and 4). In view of the teaching of Tanaka, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the flexible substrate would comprise corresponding wiring connections in order to couple the sensor devices to the processing devices, such as the A/D converter.
Regarding claim 2, Muroyama teaches that each of the pressure-sensitive elements is comprised of a parallel plate-type electrostatic capacitance sensor (i.e., the first sensor electrode 430 and the second sensor electrode 440, which are disposed to be opposed to each other, form a capacitive element) (see Fig. 5) in which the semiconductor integrated circuit is integrated (i.e., integrated circuit 452 for signal processing is fabricated in the semiconductor substrate) (see Fig. 5).  
Regarding claim 3, Muroyama teaches that the semiconductor integrated circuit is configured to compress data output from a pressure sensing unit of each of the pressure-sensitive elements (i.e., the integrated circuit 452 performs signal processing on sensor signals supplied from the sensor structure portion 410, and outputs data signals from external terminals 453 lead out to the back surface of the semiconductor substrate) (see Column 6, line 26, to Column 7, line 10).  
Regarding claim 4, Muroyama teaches that the flexible wiring substrate is comprised of a multi-layer substrate (i.e., sheet layer portion 200, comprising the exterior sheet layer portion 210, the intermediate layer portion 220, and the force detector sheet layer portion 230) (see Fig. 1) having wirings on at least two layers (i.e., the external terminals 453 is on the layer of the semiconductor substrate and on the layer of the force detector sheet layer portion 230) (see Fig. 5).  
Regarding claim 5, Muroyama teaches a plurality of boss structures is disposed on the other surface of the flexible wiring substrate corresponding to the attachment position of each of the pressure-sensitive elements (i.e., outer protrusions 212 and force detection protrusions 232) (see Fig. 1).  
Regarding claim 6, Muroyama teaches a plurality of boss structures is disposed so as to make contact with a pressure sensing unit of each of the pressure-sensitive elements, pass through the flexible wiring substrate, and protrude toward the other surface of the flexible wiring substrate (i.e., force detection protrusions 232) (see Fig. 1).  
Regarding claim 7, Muroyama teaches a displacement amount of each of the boss structures when a pressure is applied to each of the boss structures to a displacement amount of a pressure sensing unit of a corresponding pressure-sensitive element (i.e., when the force detection sheet layer portion 230 is depressed, a normal stress is applied to the normal stress detection sensor unit 300 buried in the force detection sheet layer portion 230) (see Fig. 7); but does not explicitly teach that the ratio is 0.2 to 5. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a ratio of 0.2 to 5. It has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 8, Muroyama teaches that each of the boss structures has a dome shape (i.e., protrusions 232 having an inward convex shape) (see Fig. 1).  
Regarding claim 9, Muroyama teaches a transfer member configured to transmit displacement of the flexible wiring substrate resulting from pressure applied to the other surface of the flexible wiring substrate to a pressure sensing unit of each of the pressure-sensitive elements disposed between the pressure sensing unit of each of the pressure-sensitive elements and the one surface of the flexible wiring substrate (i.e., the displacement or deformation of the exterior sheet layer portion 210 is transmitted to the deformation of the force .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muroyama et al. (U.S. Pat. NO. 8,613,231) (hereafter Muroyama) in view of Tanaka et al. (U.S. Pat. No. 8,823,114) (hereafter Tanaka) and in further view of Kanemoto (Pub. No. US 2017/0089789) (hereafter Kanemoto).
Regarding claim 10, Muroyama teaches a filling material comprised of a resin (i.e., intermediary layer portion 220 is formed of a resin material such as silicone resin or elastomer) (see Fig. 1) disposed in a gap between the one surface of the flexible wiring substrate and portions other than the pressure sensing unit of each of the pressure-sensitive elements (see Fig. 1); but does not explicitly teach that the filling material comprised of a resin having a Young's modulus of 100 MPa or smaller. 
Regarding the Young’s modulus, Muroyama as disclosed above does not directly or explicitly teach a resin having a Young's modulus of 100 MPa or smaller. However, it would  have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a resin having a Young's modulus of 100 MPa or smaller. It has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2144.05 (II-A)). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855